PER CURIAM.
The petition for writ of certiorari directed to the opinion of the District Court of Appeal, Fourth District, reported at 273 So.2d 109 (Fla.1973), reflected apparent jurisdiction in this Court. We issued the writ and have considered this case without oral argument. Upon such further consideration of the matter, we have determined that the cited decisions present no direct conflict as required by Fla.Const., art. V, § 3(b)(3), F.S.A. Therefore, the writ of certiorari must be and is hereby discharged.
It is so ordered.
CARLTON, C. J., and ROBERTS, ERVIN, BOYD, McCAIN and DEKLE, JJ., concur.
ADKINS, J., concurring specially, in which ROBERTS, J., concurs.